Leben, J.,
concurring: I agree with the holding in this case and *295with all but the final paragraph of the court’s opinion. K.S.A. 44-501(c) requires that “[a]ny award of compensation ... be reduced by the amount of functional impairment determined to be preexisting.” Counsel in our case agreed at oral argument that “tire amount of functional impairment” is necessarily expressed as a percentage under the required American Medical Association Guides to the Evaluation of Permanent Impairment (4th ed. 1995).
In the case now before us, the award calculated before applying K.S.A. 44-501(c) was $100,000, the statutory maximum. Applying K.S.A. 44-501(c) as written requires that we reduce the award by the amount of functional impairment, which is 15 percent. I express no opinion on how K.S.A. 44-501(c) should be applied in other circumstances, such as when the award would not otherwise exceed the statutory maximum. That question is not presented to us in this case.